Continuation of 12
Applicant’s argument 1: Applicant’s argument page 8 recites, “First, the "measurement result report IE" in Lu's [0069] is received by the base station, not the UE. Lu [0069] ("transmitted by the UE through the measurement result report IE"); Lu [0067] (explaining that the receiving Step S33 in [0069] is performed by the base station). The "measurement result report IE" is therefore not received by a wireless device, and as such cannot be the "measurement reporting configuration information element" in Applicant's claim 28”....
A.	Examiner’s response 1: The examiner respectfully disagrees. Lu teaches in fig 3, step S32, para [0068], where, “transmitting the measurement configuration to the UE so as to instruct the UE to perform measurement to the measurement object indicated in the measurement configuration”. Therefore Lu teaches said limitation. Hence the argument is traversed.

Applicant’s argument 1: Applicant’s argument page 8 recites, “Second, the "measurement result report IE" in Lu's [0069] has nothing to do with configuring measurement reporting and so cannot be construed as a "measurement reporting configuration information element." In fact, the "measurement result report IE" reports the result of an already performed measurement, rather configuring anything, much less configuring measurement reporting. Lu [0069] ("after the UE performs the measurement")”....

B.	Examiner’s response 2: The examiner respectfully disagrees. Lu teaches in fig 3, step S32-S33, para [0068]-[0069], where, the UE receive the configuration for the measurement reporting and in step S33, “the measurement result message being transmitted by the UE through the measurement result report IE after the UE performs the measurement to the measurement object”. See further para [0070]-[0071]. Therefore, said arguments are traversed.

Applicant’s argument 1: Applicant’s argument page 8 recites, “Third, Lu never even discloses that the "measurement result report IE" includes an "indication of for which cell the wireless device is to report a cell global identifier, CGI" as required by claim 28. Rather, Lu only discloses that such an indication is included in the measurement object configuration IE, as is conventional. Lu [0138] ("the UE obtains the PCI of the neighboring cell of the MF of which the CGI information needs to be reported, from the measurement object configuration IE (MeasObjectEUTRA) in the measurement configuration")”...

C.	Examiner’s response 3: The examiner respectfully disagrees. Lu teaches in fig 3, step S33, para [0069], where, “the measurement result message being transmitted by the UE through the measurement result report IE after the UE performs the measurement to the measurement object”. Therefore, Lu teaches said limitation. Hence said argument is traversed.
Applicant’s argument 1: Applicant’s argument page 9 recites, “The Patent Office on Page 4 of the latest Final Office Action again alleges that the "measurement result report IE" in Lu's [0069] is 'equivalent to "measurement reporting configuration information element'" in Applicant's claim 28. As demonstrated above, though, that allegation is wrong. Lu never discloses "cellForWhichToReportCGI" is in the "measurement result report IE", as alleged. That makes sense because the "measurement result report IE" is transmitted by a UE to report the result of a measurement; it is not received by any wireless device. Lu similarly fails to disclose the "cellForWhichToReportCGI" being in the measurement reporting configuration IE or the measurement identity IE. Instead, Lu just teaches that the "cellForWhichToReportCGI" is in the measurement object IE, as is conventional” ....
D.	Examiner’s response 4: The examiner respectfully disagrees. Lu teaches in fig 3, step S32-S33, para [0069]-[0071], where, “in case of determining to configure the UE to perform the measurement to the neighboring cell of the E-UTRAN, configuring the carrier frequency bins in the MeasObjectEUTRA as the EARFCN of the neighboring cell of the E-UTRAN needing to be measured by the UE, configuring the cellForWhichToReportCGI as the PCT of the neighboring cell of the E-UTRAN needing to be measured by the UE, configuring the measurement report trigger type in the ReportConfigEUTRA as the periodic trigger, and configuring the purpose of the periodic trigger as the reportCGI”. Therefore, Lu teaches all the limitations as argued above. Hence the arguments are traversed and maintained the rejections.
All the remaining arguments are based on the arguments above and are responded to in full.


/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        

/KIBROM T HAILU/Primary Examiner, Art Unit 2461